                       Case 4:19-cv-05723-YGR Document 19 Filed 09/27/19 Page 1 of 4


            1    GIBSON, DUNN & CRUTCHER LLP
                 THEODORE J. BOUTROUS, JR., SBN 132099
            2     tboutrous@gibsondunn.com
            3    THEANE D. EVANGELIS, SBN 243570
                  tevangelis@gibsondunn.com
            4    HEATHER L. RICHARDSON, SBN 246517
                   hrichardson@gibsondunn.com
            5    DHANANJAY MANTHRIPRAGADA, SBN 254433
                  dmanthripragada@gibsondunn.com
            6    PETER C. SQUERI, SBN 286249
            7     psqueri@gibsondunn.com
                 333 South Grand Avenue
            8    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            9    Facsimile: 213.229.7520
          10
                 JOSHUA S. LIPSHUTZ, SBN 242557
          11      jlipshutz@gibsondunn.com
                 1050 Connecticut Avenue, N.W.
          12     Washington D.C. 20036-5306
                 Telephone: 202.955.8500
          13     Facsimile: 202.467.0539
          14
                 MICHELE L. MARYOTT, SBN 191993
          15       mmaryott@gibsondunn.com
                 3161 Michelson Drive
          16     Irvine, CA 92612-4412
                 Telephone: 949.451.3800
          17     Facsimile: 949.475.4668
          18
                 Attorneys for Defendant UBER
          19     TECHNOLOGIES, INC.

          20
                                               UNITED STATES DISTRICT COURT
          21
                                            NORTHERN DISTRICT OF CALIFORNIA
          22
                 ANGELA MCRAY, individually and on              CASE NO. 4:19-CV-5723-YGR
          23     behalf of all others similarly situated,
                                                                DEFENDANT UBER TECHNOLOGIES
          24                           Plaintiff,               INC.’S RESPONSE TO ANGELA MCRAY’S
                                                                ADMINISTRATIVE MOTION TO
          25            v.                                      CONSIDER WHETHER TO RELATE
                                                                CASES
          26     UBER TECHNOLOGIES, INC.,
                                                                Hon. Yvonne Gonzalez Rogers
          27                           Defendant.

          28

Gibson, Dunn &
Crutcher LLP

                                UBER’S RESPONSE TO MOTION TO RELATE – CASE NO. 4:19-CV-5723-YGR
                       Case 4:19-cv-05723-YGR Document 19 Filed 09/27/19 Page 2 of 4


            1                                           I.         INTRODUCTION
            2           On September 11, 2019, Plaintiff Angela McRay filed her Class Action Complaint against
            3    Defendant Uber Technologies, Inc., in the above captioned case. See McRay v. Uber Technologies,
            4    Inc., No. 19-cv-05723-YGR, Dkt. No. 1 (N.D. Cal.) (“McRay”). She seeks to represent “all other
            5    individuals who have worked as Uber drivers in California who have not released all of their claims
            6    against Uber.” McRay, Dkt. 1 at ¶ 6.
            7           McRay filed a motion to relate her case to O’Connor v. Uber Technologies, Inc., No. 13-cv-
            8    03826-EMC (N.D. Cal.) (“O’Connor”). McRay and O’Connor are distinguishable in many important
            9    ways: different plaintiffs, different claims, and most significantly, vastly different procedural postures.
          10     And there is no reason to believe that relating McRay to O’Connor—which has been litigated for nearly
          11     six years and has been approved for settlement—would meaningfully avoid any undue burden or
          12     inconsistent legal opinions.
          13            While Uber disagrees with McRay’s arguments for relating McRay to O’Connor, Uber defers
          14     to the Court on whether to relate McRay to O’Connor.
          15                                                 II.     ANALYSIS
          16            Under Civil Local Rule 3-12(a), the district court may relate cases to one another only if the
          17     party seeking relation demonstrates that: (1) “[t]he actions concern substantially the same parties,
          18     property, transaction or event; and (2) [i]t appears likely that there will be an unduly burdensome
          19     duplication of labor and expense or conflicting results if the cases are conducted before different
          20     Judges.” L.R. 3-12(a) (emphasis added).
          21            A.      There Will Be No Unduly Burdensome Duplication of Labor and Expense or
                                Conflicting Results if the Cases Are Conducted Before Different Judges
          22

          23            As an initial matter, McRay has not demonstrated that there will be “an unduly burdensome

          24     duplication of labor and expense or conflicting results” without relation. L.R. 3-12(a).

          25            First, McRay and O’Connor are at different procedural postures. O’Connor was filed in 2013,

          26     has been heavily litigated for years, and the Court just finally approved a settlement resolving the claims

          27     of drivers not bound to arbitrate their claims. See Dkt. No. 964. On the opposite end of the litigation

          28     spectrum, McRay was filed about two weeks ago. See McRay, Dkt. No. 1 (Sept. 11, 2019). Relation

Gibson, Dunn &
Crutcher LLP

                                 UBER’S RESPONSE TO MOTION TO RELATE – CASE NO. 4:19-CV-5723-YGR
                       Case 4:19-cv-05723-YGR Document 19 Filed 09/27/19 Page 3 of 4


            1    would only impose undue burden on the Court, and not solve any duplication. See, e.g., Hodges v.
            2    Akeena Solar, Inc., Case No. CV-09-02147-JW, 2010 WL 2756536, at *1 (N.D. Cal. July 9, 2010)
            3    (Ware, J.) (denying motion to relate cases about “substantially the same transaction and events”
            4    because differences in their “procedural postures” militated against relating them); Hynix
            5    Semiconductor Inc. v. Rambus Inc., No. C-00-20905 RMW, 2008 WL 3916304, at *2 (N.D. Cal. Aug.
            6    24, 2008) (denying motion to relate because patent cases were at different stages and “it is not possible
            7    to reduce the cost or labor” of the proceedings when cases are at different stages and one has been
            8    engaged in discovery and the other has not); Rezner v. Bayerische Hypo-Und Vereinsbank AG, 2009
            9    WL 3458704, at *1 (N.D. Cal. Oct. 23, 2009) (Ware, J.) (“[I]t does not appear . . . that there will be
          10     unduly burdensome duplication of labor” where one case “has been closed and is on appeal”); Harper
          11     v. Trumbull, 2007 WL 2947427, at *2 (N.D. Cal. Oct. 9, 2007) (Whyte, J.) (denying motion to relate
          12     where cases had been “dismissed with prejudice and [were] now closed”).
          13            Second, relation will not avoid any “conflicting results” where the legal question at issue is
          14     being litigated in a variety of other cases that are not subject to the motion to relate. See Hynix
          15     Semiconductor Inc., at *2. As the Court knows, Uber’s classification of drivers as independent
          16     contractors is being actively litigated in numerous jurisdictions before numerous judges throughout the
          17     United States. Thus, relation here would not “meaningfully mitigate” any potential conflicts regarding
          18     the classification of drivers as independent contractors. Id.
          19            B.      The Actions Do Not Concern Substantially the Same Parties, Property,
          20                    Transaction or Event

          21            McRay also failed to satisfy the other prong of Civil Local Rule 3-12(a) because the parties and

          22     claims at issue in McRay differ from those at issue in O’Connor. See L.R. 3-12(a).

          23            First, McRay and O’Connor involve different plaintiffs. While both plaintiffs name the same

          24     Defendant, Uber, the existence of some overlap between the parties in McRay and O’Connor does not

          25     warrant relating the cases. See, e.g., Adobe Sys. Inc. v. A & S Elecs., Inc., 2016 WL 9105173, at *3

          26     (N.D. Cal. Oct. 13, 2016) (Armstrong, J.) (denying motion to relate cases involving some party

          27     overlap); Nozolino v. Hartford Life & Accident Ins. Co., 2013 WL 2468350, at *1 (N.D. Cal. June 7,

          28     2013) (Tigar, J.) (denying motion to relate cases brought under the same statute against the same

Gibson, Dunn &
Crutcher LLP                                                        2
                                 UBER’S RESPONSE TO MOTION TO RELATE – CASE NO. 4:19-CV-5723-YGR
                       Case 4:19-cv-05723-YGR Document 19 Filed 09/27/19 Page 4 of 4


            1    defendant, reasoning that such “ties [were] insufficient to find that the actions concern[ed] substantially
            2    the same parties, transaction, or event.”). The mere fact that Uber is named a defendant in both actions
            3    should be insufficient to satisfy the first prong of Local Rule 3-12(a) when there are numerous lawsuits
            4    related to misclassification against Uber in this jurisdiction and throughout the United States.
            5           Second, O’Connor involves several claims that McRay does not and vice versa. For example,
            6    the O’Connor plaintiffs alleged the violation of California’s Labor Code relating to gratuities, see
            7    O’Connor, Fifth Amended Complaint, Dkt. No. 932, ¶¶ 1–3, 37–81. The word gratuity does not even
            8    appear in McRay’s Complaint. See generally, McRay, Complaint, Dkt. No. 1. Not every lawsuit that
            9    mentions misclassification, regardless of the actual claims asserted, should be deemed to relate. See
          10     Adobe Sys., 2016 WL 9105173, at *3 (denying motion to relate cases that “generally involve[d] claims”
          11     regarding a particular issue but involved different facts and legal issues).
          12                                             III.    CONCLUSION
          13            For the foregoing reasons, McRay failed to satisfy the Civil Local Rule 3-12 factors needed to
          14     relate McRay to O’Connor, but Uber defers to the Court as to whether to relate the two cases.
          15

          16     Dated: September 27, 2019                                GIBSON, DUNN & CRUTCHER LLP
          17                                                    By:          /s/ Theane Evangelis
          18                                                                     Theane Evangelis

          19                                                    Attorneys for Defendant UBER TECHNOLOGIES,
                                                                INC.
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                          3
                                 UBER’S RESPONSE TO MOTION TO RELATE – CASE NO. 4:19-CV-5723-YGR
